                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

BOB L. FRASER                                                                 PLAINTIFF

v.                         CASE NO. 4:18-CV-00332 BSM

SOCIAL SECURITY ADMINISTRATION                                              DEFENDANT

                                         ORDER

      After careful review of the record, United States Magistrate Judge Patricia S. Harris’s

recommended disposition [Doc. No. 12] is adopted without objection. The Commissioner’s

decision is reversed and remanded with instructions to develop the record as necessary.

      IT IS SO ORDERED this 13th day of May 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
